Citation Nr: 1500249	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-15 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for peripheral neuropathy/polyneuropathy of the upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Manchester, New Hampshire, Department of Veterans Affairs (VA) Regional Office (RO), which in relevant part, denied service connection for polyneuropathy of the lower and upper extremities.  In a subsequent May 2014 rating decision, service connection was granted for diabetic neuropathy of the lower extremities.  Thus the remaining issue on appeal is service connection for neuropathy of the upper extremities, as reflected on the title page.  Jurisdiction of the case has been transferred to the Louisville, Kentucky RO.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record contains conflicting reports of whether the Veteran has neuropathy of the upper extremities.  Sensory function reports in the January 2009 VA peripheral nerves examination and January 2011 VA diabetes mellitus examination show impairment in all four extremities. and diagnosed the Veteran with polyneuropathy.  The January 2014 VA diabetes mellitus examination specifically found no upper extremity diabetic peripheral neuropathy and no sensory impairment of either upper extremity.  Nevertheless, the Veteran has been diagnosed with an upper extremity condition during the pendency of his appeal.

The Veteran's service records show that he was stationed at Camp Lejeune during his service and exposure to contaminated water while there has been conceded.  Likewise, he served in the Republic of Vietnam during the Vietnam Era and his exposure to herbicides is presumed.  Additionally, he has been service connected for diabetes mellitus, type II.

The Veteran has claimed that his upper extremity neuropathy is either due to his exposure to contaminated water or is secondary to his diabetes mellitus.  The January 2011 VA examination noted that the Veteran's peripheral neuropathy was idiopathic, but worsened by his diabetes.  This examiner did not clarify which extremities were contemplated in that statement.  The January 2014 VA examination confirmed an association between the Veteran's diabetes and his lower extremity neuropathy, but not his upper extremities.  This is a medical question, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Thus a new examination is required to clarify the nature and etiology of any upper extremity neuropathy present.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a neurological examination to determine the nature and etiology of any upper extremity neuropathy.  The claims folder and access to any pertinent documents the Virtual VA or VBMS efolders must be available and reviewed the examiner.

a.  If neuropathy of the upper extremities is identified, the examiner should indicate whether it is more likely than not (50 percent probability or greater) the result of disease or injury during service or his service-connected diabetes mellitus, to include his presumed exposure to contaminated water at Camp Lejeune and/or herbicides in the Republic of Vietnam.  If aggravated by the service-connected diabetes mellitus, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

b.  If neuropathy of the upper extremities is not identified, the examiner should review the findings from the January 2011 VA examination report and indicate whether the Veteran exhibited peripheral neuropathy of the upper extremities at that time.  If so, the examiner should indicate whether it is more likely than not (50 percent probability or greater) it is the result of disease or injury during service or his service-connected diabetes mellitus, to include his presumed exposure to contaminated water at Camp Lejeune and/or herbicides in the Republic of Vietnam.  If aggravated by the service-connected diabetes mellitus, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 


The examiner must review the Veteran's contentions and comment on the January 2011 VA examination findings.  A complete rationale must be provided for the opinion.  If the reviewer cannot state an opinion without resort to speculation, he or she should so state and identify any outstanding information that would facilitate a non-speculative opinion.  The agency of original jurisdiction (AOJ) should undertake any additional development suggested by the reviewer.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

